DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1 – 17 are pending.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 19, 2022 was filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "transfer the rotating motion" in line 6.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation will be examined as “transfer a rotating motion”.
Claim 1 further recites the limitation “the inclination" in line 10.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation will be examined as “an inclination”.
Claim 1 further recites the limitation “the rotational position" in line 11.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation will be examined as “a rotational position”.
Claim 3 recites the limitation “the rotational force" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation will be examined as “a rotational force”.
Claims 2 – 15 are further rejected as being dependents of rejected claim 1.
Allowable Subject Matter
Claim 1  would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: U. S. Patent Publication No. 2016/0023638 A1 to Kato et al. teaches a wiper system with the limitations of the claim. The reference, however fails to teach, suggest or to make obvious a connecting arrangement configured to connect the wiper arm to a motor-driven rotating shaft, wherein the connecting arrangement is configured to transfer the rotating motion of the shaft into a rotating motion of the wiper arm about the geometric axis of rotation, and with the other limitations of the claim.
Further, JPH0718690 (A) to Shigemasa teaches a wiper apparatus with the limitations of the claim.  The reference, however. fail to teach suggest or to make obvious a spring arrangement configured to resiliently press the wiper arm against the connecting arrangement in the axial direction or a tilting arrangement configured to vary the inclination of the pressed wiper arm relative to said axis of rotation based on the rotational position of the wiper arm about said axis of rotation.
Lastly, there is no motivation to combine the two in an effort to reach the limitations of the instant application.


Conclusion
Art made of record, however, not relied upon for the current rejection is as follows: WO 2019/199404 to Kowal teaches a connector for attaching a vehicle wiper arm and blade to a shaft allows the wiper arm to be rotated away from a wiping surface to a service up position. The connector has an internal component which can be rotated to one or more positions within an external component. Further, the connector can be latched into an in-use position.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723